Citation Nr: 1015824	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  92-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
pelvis and hips with leg shortening, right leg and leg pain, 
left leg, to include claims for service connection on a 
direct basis or on a secondary basis.

2.  Entitlement to an increased (compensable) rating for 
residuals of a penetrating SFW of the back with injury of MG 
XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from March 1951 to December 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1991 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Veteran appealed a July 1994 Board 
decision to the United States Court of Appeals for Veterans 
Claims) (Court), which vacated and remanded the decision in 
July 1996.  Subsequent to the Court's decision, the Board 
Remanded the claims in February 1997, December 2003, April 
2005, September 2007, and November 2009.  

The issues on appeal are more accurately stated as noted on 
the title page of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to service connection for shortening 
of the right leg, to include on a direct basis or on a 
secondary basis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No shrapnel entered the joint space of either hip or any 
pelvic joint, nor is any retained metallic fragment near a 
bone of the pelvis.  

2.  The Veteran has atrophy of the left calf and left thigh 
resulting from disuse of those muscles, and no cause for the 
disuse other than pain due to service-connected shrapnel 
fragment wound of the left buttock has been identified.   

3.  There is a scar to the right of the spine in the area of 
MG XX, but there is no scar to the left of the spine.  

4.  The Veteran's MG XX injury, right, is manifested by pain 
with range of motion of the thoracolumbar spine and weakness 
with repetitive movement, especially lateral movement to 
either side.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
hips or pelvis are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2009).

2.  Criteria for service connection for atrophy of the left 
thigh and left calf, claimed as leg pain, are met.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2009).

3.  The criteria for a compensable, 20 percent evaluation for 
MG XX, right, are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5320 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for arthritis of the pelvis and hips with leg 
pain, and that he is entitled to an increased (compensable) 
rating for residuals of a penetrating SFW of the back with 
injury of MG XX.  Before assessing the merits of the appeal, 
VA's duties to the claimant must be examined.  In view of the 
Board's decision to grant the Veteran's claim for service 
connection for atrophy of the left thigh and left calf, 
claimed as leg pain, a discussion of VA's duties to notify 
and assist in regards to that claim is unnecessary.


VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

If VA does not provide pre-adjudicative notice of any of the 
elements necessary to substantiate the claim, that the burden 
is on the claimant to show that prejudice resulted from a 
notice error, rather than on VA to rebut presumed prejudice.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the claims for service connection and for 
increased ratings underlying this appeal were submitted in 
1991, nearly 20 years ago, many years prior to the enactment 
of the VCAA.  Since that time, the Veteran has been advised 
in various communications, including letters issued by the 
Appeals Management Center in March 2004, July 2006, and 
November 2007, regarding VA's duties to assist and notify the 
Veteran and the criteria for substantiating claims for 
service connection and claims for increased evaluations.  The 
November 2007 letter advised the Veteran about the criteria 
governing assignment of disability evaluations and assignment 
of effective dates, when a claim is granted.  The Veteran's 
claims were submitted prior to enactment of the VCAA, so 
notice under the VCAA was not issued prior to the initial 
unfavorable decision.  However, the numerous communications 
issued to the Veteran since the enactment of the VCAA in 2000 
have notified the Veteran of all aspects of the duties to the 
Veteran set forth in that legislation.  The claims have been 
readjudicated following the Board's 1997 Remand and following 
the Court's 1996 Order.  The claims were again readjudicated 
following Board Remands in 2003, 2007, and 2009.  

To the extent that there was any defect in the content of any 
notice to the Veteran, the Veteran has not raised any claim 
that he was prejudiced by any such defect.  There is no 
presumption that any timing or content notice resulted in 
prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 
1696, 1706 (2009).  The record establishes that the Veteran 
has had a full and fair opportunity to participate in the 
adjudication of the claims addressed in this decision.  The 
appeal may be adjudicated without further notification.  

Duty to assist

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment 
records were obtained and associated with the claims file 
many years ago.  

In the Court's 1996 Order, VA was directed to afford the 
Veteran an opportunity to identify private clinical records 
regarding his back injuries and afforded VA examinations.  
The private clinical records referred to in that Order were 
obtained, and several VA examinations of the Veteran's back 
have been conducted in the 10 years since that Order was 
issued.  VA was also directed to consider the Veteran's 
complaints of pain.  As discussed below, the Veteran's 
complaints of pain have been considered in determining the 
claims of service connection and in determining the claims 
for increased evaluations.  The medical evidence that the 
Board addressed in the 2007 and 2009 Remands was developed 
and is of record.  

During the pendency of this claim, the Veteran was been 
afforded several VA examinations.  VA clinical records have 
been obtained.  The Veteran does not contend that any other 
information is available which would assist him to 
substantiate his claims.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Law governing claims for service connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307), 
and the Veteran presently has the same condition.  A 
presumption applied to arthritis manifested within one year 
after service discharge; there is no presumption of service 
connection applicable to lumbar strain.

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (Veteran competent to describe dry, 
itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 
(1994) (lay testimony that Veteran suffered a particular 
illness (bronchial asthma) was not competent evidence because 
matter required medical expertise); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible").  In each case, the Board 
must apply a two-step analysis, and first determine whether 
the claimed disorder is the type of injury or disease for 
which lay evidence is competent evidence.  If so, the Board 
must weigh that evidence against the other evidence of 
record, including evidence such as any in-service record 
documenting the injury or disease. 

1.  Claim for service connection for arthritis of the hips 
and pelvis

Radiologic examinations of the Veteran's pelvis and hips have 
been conducted several times during the pendency of this 
appeal.  The report of a radiologic examination conducted in 
1991disclsoes that there were metallic fragments projecting 
"over the left iliac wing."  The report of February 2002 
radiologic examination discloses that there were "several 
metallic density foreign objects  . . . superimposed over the 
right pelvis."  The report of June 2009 VA radiologic 
examination disclosed "[s]ome small scattered metallic 
fragments all measuring less than 1 centimeter in diameter 
are seen to the right hip area . . . ."  The report provided 
an impression there were mild degenerative changes to the 
hips bilaterally.  

The examiner who conducted June 2009 VA examination provided 
an opinion that the Veteran did not have traumatic arthritis 
of the hips.  

However, the Veteran did not limit his claim to traumatic 
arthritis, so the Board sought additional clarification of 
this opinion.  The reviewer who provided a December 2009 
opinion following the Board's November 2009 Remand explained 
that there was no evidence that shrapnel entered any joint 
space.  The examiner opined that that was the only way 
shrapnel itself could affect a joint.  The examiner concluded 
that the shrapnel injuries had no effect on any joint.  

This opinion provides clear medical evidence that shrapnel 
fragments did not cause either traumatic arthritis or 
osteoarthritis of either hip or any joint in the pelvis.  The 
radiologic examinations disclose that, although the Veteran 
has retained shrapnel fragments, none of these are against 
any bone, either in the pelvis or hips.  Specifically, each 
of the several radiologic examinations consistently were 
interpreted as showing that, although there are metallic 
fragments in the Veteran's pelvic region, the fragments are 
seen in the radiologic examinations, but are not up against, 
any bone in the pelvis or the hips.  The examiner's 
discussion is consistent with the radiologic examination 
reports.  

The examiner has expressed the basis for his conclusions that 
the retained fragments do not result in either traumatic 
arthritis or osteoarthritis.  Thus, the examiner's conclusion 
that the Veteran's retained shrapnel fragments do not result 
in traumatic arthritis or osteoarthritis of any joint is very 
persuasive evidence against the claim.  

The Veteran stated, in his March 1992 substantive appeal, 
that he felt he was entitled to a higher evaluation for his 
service-connected disabilities because he has "residual pain 
in my right pelvis and right hip."  The Veteran's statements 
that he has pelvic pain and hip pain are consistent with the 
retained metallic fragments, and the statements are credible.  

The Veteran is competent to report symptoms, that is, he is 
competent to report that his has pelvic pain or hip pain, 
because this requires only personal knowledge as it comes to 
him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Veteran is not competent to 
assign a diagnosis for his complaints of hip pain and pelvic 
pain.  

The only evidence favorable to the Veteran's claim that he 
has arthritis of the hips or pelvis is the Veteran's own 
contention that his shrapnel wounds cause such arthritis.  
The medical evidence is contrary to a finding that the shell 
fragment wounds caused the current arthritis of the Veteran's 
hips, and no clinical provider has assigned a diagnosis of a 
current disorder of the pelvis.  The June 2009 VA radiologic 
examination of the pelvis discloses that there are surgical 
clips in the area of the scrotum, but this evidence does not 
establish a diagnosis of a disorder of the pelvis.  To the 
extent that this evidence establishes any disorder of the 
pelvis, the evidence suggests that a disorder unrelated to 
service-connected shell fragment wounds may be present.

The radiologic examination also discloses small rounded 
calcifications, "probably phleboliths."  For purposes of 
information only, and without reliance thereon, the Board 
notes that a phlebolith is a calculus in a vein, also called 
a vein stone.  Dorland's Illustrated Medical Dictionary 1423 
(30th ed. 2003).  The presence of phleboliths (calculi) does 
not support the Veteran's contention that he has a "pelvic 
disorder" due to shrapnel fragment wounds.  

The Veteran has been granted service connection for 
penetrating shell fragment wounds of the right buttocks with 
injury to MG XVII, and there is no evidence that the Veteran 
has a pelvis disorder which is not encompassed in that grant 
of service connection and the evaluation for that disability.   

Similarly, the Veteran's contentions that he has arthritis of 
the hips as a result of shrapnel wounds are not competent 
evidence to establish the etiology of current arthritis of 
the hips, since the etiology of osteoarthritis is not 
manifested by unique and readily identifiable features, is 
not capable of lay observation, and may not be established by 
lay evidence of continuity of symptoms.  See Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In particular, 
the Veteran's lay evidence that he has had hip pain for many 
years is consistent with the grant of service connection for 
injury to the right buttock with retained metallic fragments, 
but is not competent evidence to establish that 
osteoarthritis has been present since his service or is 
related to any injury incurred in service.  In particular, 
May 2001 radiologic examination of the pelvis disclosed that 
the hips and SI (sacroiliac) joints were unremarkable.  The 
post-surgical changes in the lower pelvis at the midline and 
small metallic foreign bodies overlying the right hip and 
acetabulum, which are present on the June 2009 radiologic 
examination of the pelvis, were noted.  However, the report 
of this radiologic examination discloses that osteoarthritis 
was not present in either hip or in the pelvis until after 
2001.  

The VA examiner who provided the December 2009 opinion has 
specially opined that the osteoarthritis present on the 2009 
radiologic examination did not result from the shrapnel 
fragments.  The preponderance of the competent evidence is 
against the claim of entitlement to service connection for 
arthritis of the hip or pelvis.  There is no reasonable to 
doubt which may resolved in the Veteran's favor, and the 
claim must be denied.  

2.  Claim for service connection for leg pain, left leg

The report of the June 2009 VA examination establishes that 
the Veteran has atrophy of the left calf and left thigh 
resulting from disuse of those muscles.  No cause for the 
disuse other than pain due to service-connected shrapnel 
fragment wound of the left buttock has been identified.  In 
this case, the Veteran's left leg pain is consistent with his 
service-connected shrapnel injuries and results in an 
objective finding, atrophy of the muscles of the left calf 
and left thigh.  As such, there is an identifiable 
disability, even though pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")

Resolving reasonable doubt in the Veteran's favor, service 
connection for atrophy of the left calf and of the left thigh 
is warranted.  



Law governing claims for increased evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  Disability evaluations are determined by 
the application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

3.  Entitlement to a compensable rating, MG XX 

Diagnostic Code 5320 pertains to impairment of Muscle Group 
(MG) XX, which is the lumbar region of the spinal muscles.  
The function of this muscle group is postural support of the 
body, as well as extension and lateral movements of the 
spine.  38 C.F.R. § 4.73, Diagnostic Code 5320.  The Board 
notes that there are MG XX muscles to the right of the spine 
and to the left of the spine.  In this case, the Veteran has 
been granted service connection for traumatic arthritis of 
the lumbar spine associated with penetrating shell fragment 
wound, lower back.  This grant of service connection does 
not, however, indicate whether the shell fragment wound was 
to the left of the spine or to the right of the spine.  

Similarly, the grant of service connection for "penetrating 
shell fragment wound lower back" does not specify whether 
the wound was to the right of the spine or to the left of the 
spine.  The June 2009 VA examination specifies that there is 
a linear scar in the thoracic area on the right of the spine, 
and the December 2009 VA examination also states that the 
only visible evidence of possible shrapnel injury to MG XX on 
either side of the spine is the scar to the right of the 
spine.  The examiners who conducted the June 2009 and 
December 2009 have clarified that there is no evidence of MG 
XX injury, left.

Under Diagnostic Code 5320, a slight MG XX injury warrants a 
noncompensable (zero percent) evaluation, a moderate injury 
warrants a 20 percent evaluation, a moderately severe injury 
warrants a 40 percent evaluation, and a severe injury 
warrants a 60 percent evaluation.  DC 532. 

Under 38 C.F.R. § 4.56, muscle injuries are to be rated based 
on (i) the type of muscle injury; (ii) the history and 
complaint of the muscle injury, including the presence and 
frequency of cardinal signs and symptoms of muscle 
disability; and (iii) objective findings of muscle 
impairment, including any scarring.  For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

There is no evidence of tissue loss, muscle scarring, 
adherence, involvement of deep fascia, or evidence of history 
of infection or debridement.  The history of the Veteran's MG 
XX injury discloses that it was not debrided, did not require 
suturing, but was bandaged.  

In this case, the VA examinations conducted during the 
pendency of this appeal disclose that the Veteran complains 
of pain with bending of the spine.  The Veteran's range of 
motion of the thoracolumbar spine is limited to 40 degrees of 
flexion, 10 degrees of extension, and left and right lateral 
flexion and right and left rotation are each from 0 degrees 
of 20 degrees, or less.  The examiner noted in particular 
that the Veteran's lateral motion, lateral bending or lateral 
rotation, to wither the left or to the right, was diminished 
with repetitive movements.  The examiner determined that the 
decreased motion was due to weakness.  Resolving in the 
Veteran's favor any reasonable doubt as to the cause of 
weakness in the muscles of the spine, the Board finds that 
the evidence warrants a finding that the Veteran has moderate 
injury to MG XX, right, lumbar spine.  

The Veteran does not report that his MG XX injury or 
limitation of motion of the back results in incapacitating 
episodes requiring bedrest.  The Veteran's manifestations of 
MG XX injury, right, appear to be limited to pain and 
weakness on use of the muscle.  Thus, the muscle injury does 
not meet any criterion for an evaluation in excess of 20 
percent for muscle injury, and does not meet any criterion 
for an evaluation in excess of 20 percent under any other 
applicable Diagnostic Code.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's MG XX injury, right side, results in 
limitation of motion of the spine which warrants a 20 percent 
evaluation, for moderate MG XX injury, but no higher 
evaluation.  

The evidence does not raise any possibility that the 
industrial impairment due to the Veteran's service-connected 
MG XX injury, right side of the spine, is beyond a level 
consistent with the assigned 20 percent schedular evaluation 
under DC 5230.  In particular, the Veteran is able to 
ambulate and perform activities of daily living that involve 
bending and motion of the back.  The Veteran's disability 
picture related to his right MG XX injury is not unusual or 
exceptional.  He has not required hospitalization or 
treatment for MG XX injury.  Therefore, the Board is not 
required to address whether the Veteran is entitled to an 
increased evaluation on an extraschedular basis during this 
period.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

The preponderance of the evidence is against an evaluation in 
excess of 20 percent for service-connected MG XX injury, 
right.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  A 20 percent evaluation, but no higher 
evaluation, is granted. For MG XX injury, right side, lumbar 
spine.  


ORDER

The appeal for service connection for arthritis of the hips 
or of the pelvis is denied.

The appeal for service connection for atrophy of the left 
thigh and left calf is granted.  

The evaluation for MG XX, right, is increased from 
noncompensable to 20 percent, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.  


REMAND

As noted, the Veteran contends that he has leg shortening.  
The evidence of record since the 1991 claim was submitted is 
related to the right leg.  The current decision addresses the 
Veteran's contentions about residuals of shrapnel fragment 
wounds affecting the left leg, but does not address the 
Veteran's contention that he has right leg pain or right leg 
shortening as a result of shrapnel fragment wounds.  The 
examiner who conducted June 2001 VA examination concluded 
that the Veteran had a one-centimeter shortening of the right 
leg as the result of a congenital disorder, but did not offer 
a rationale to support the opinion that the leg shortening 
was unrelated to shrapnel wounds.  The VA examinations 
disclose that the Veteran does complain of right leg pain on 
use, but it is not clear whether the right leg pain is 
encompassed in the grants of service connection and 
evaluations assigned for injury to MG XX, right side, and MG 
XVII.  

The examiner who conducted the June 2009 VA examination and 
the reviewer who provided December 2009 opinion did not 
specifically identify the causes or disorders underlying the 
Veteran's right leg pain.  The Veteran's "right leg pain" 
may be pain on motion of the muscles of the right side of the 
spine or pain on motion with use of the muscles of the right 
buttock.  The Veteran's right leg pain may be a result of 
incoordination of the muscles due to the Veteran's injuries, 
or may be due to a specific objective finding, such as leg 
shortening.  The Veteran's "right leg pain" may be due to a 
disability for which service connection is in effect, or may 
be related to a disorder which has not been identified or 
considered.  The Board is unable to determine the nature or 
etiology of the Veteran's right "leg pain" without 
additional development of the evidence.  More specific 
development of the medical evidence is required to address 
the Veteran's contention that he has shortening of the right 
leg and right leg pain as a result of shell fragment wounds.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be asked to provide a 
list of surgical procedures he has undergone 
relating to either hip, the pelvis, or the 
right leg, and to identify other medical 
treatment which might affect either hip, the 
pelvis, or the right leg.  He should be asked 
to identify the facilities at which surgical 
procedures were performed.  Clinical records 
should be obtained.

2.  The Veteran should be afforded the 
opportunity to provide other evidence, 
including statements as to the effect of his 
shell fragment wound injuries to the pelvis, 
hips, or buttocks on his use of the hips, 
pelvis, or right leg.  

3.  Afford the Veteran examination of the 
right leg, pelvis and hips, as necessary to 
determine the nature and etiology of right leg 
pain.  Send the claims folder to the 
examiner(s) for review.  
Ask each examiner to assign a diagnosis for 
any current pathology of the pelvis and hips.  
Ask each examiner to determine whether there 
is leg shortening of either leg.  Then, the 
examiner should provide answers to the 
following questions:

Provide an opinion as to the underlying cause 
of the Veteran's right leg pain.  For each 
diagnosis which results in right leg pain, 
state whether it is at least as likely as not 
(50 percent or more likely) or less than 
likely (less than a 50 percent probability) 
that the disorder is (i) directly due to, or 
(ii) secondary to, or (iii) aggravated by, 
service-connected shell fragment wounds or any 
retained foreign body, or is a result of the 
Veteran's service or a service-connected 
injury or disability.  

State whether there is shortening of the right 
leg.  If so, provide an opinion as to the 
etiology of any leg shortening found.  State 
whether it is at least as likely as not (50 
percent or more likely) or less than likely 
(less than a 50 percent probability) that leg 
shortening of either leg, if present, is (i) 
directly due to, or (ii) secondary to, or 
(iii) aggravated by, service-connected shell 
fragment wounds or any retained foreign body 
or other residual of an injury incurred in 
service.  

If the examiner determines that he or she 
cannot resolve the nature or etiology of right 
leg pain, or cannot determine whether an 
injury incurred in service causes right leg 
pain, without resort to speculation, the 
examiner should state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).   

4.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and the 
claims should be readjudicated. If any claim 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond. 

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


